Smith v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-385-CR

NO. 2-03-386-CR

NO. 2-03-387-CR



TRAVIS MARK SMITH	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



AND



NO. 2-03-388-CR

NO. 2-03-389-CR



TRAVIS MARK SMITH	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL 
DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------

MEMORANDUM OPINION
(footnote: 1)


------------

Travis Mark Smith is attempting to appeal the trial court’s denial of his motion to vacate his 1991 and 1994 felony convictions for theft, forgery, and credit card abuse.  We notified appellant by letter of our concern that we lacked jurisdiction over the appeals because article 11.07 of the code of criminal procedure provides the exclusive means for challenging a final felony conviction.  
Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals,
 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding).  Although appellant has responded to our jurisdiction letter, he does not state a proper ground for continuing the appeals.  Accordingly, we dismiss the appeals for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f).

PER CURIAM

PANEL D:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: October 23, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.